Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant's response, filed 17 March 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 7, 9-11, and 13-14 are currently pending and have been examined.
Claims 7 and 11 have been amended.
Claims 1-6, 8, and 12 have been canceled.
Claims 7, 9-11, and 13-14 have been rejected.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201710260679.1, filed on 25 June 2018.
The instant application therefore claims the benefit of priority under 35 U.S.C 119(a)-(d). Accordingly, the effective filing date for the instant application is 20 April 2017 claiming benefit to CN201710260679.1.
			
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Amin (US Patent App No 2020/0183925)[hereinafter Amin] in view of Hirano et al. (US Patent App No 2001/0029535)[hereinafter Hirano]. 
As per claim 7, Amin teaches on the following limitations:
a server for processing allergy information, comprising is taught in the Detailed Description in ¶ 0073, ¶ 0037 and in the Figures at fig. 3 reference character 310 (teaching on a device with a server for acquiring and processing allergy information from a specific location);
a communicator configured to perform communication is taught in the Detailed Description in ¶ 0091, ¶ 0046, ¶ 0088, and in the Figures at fig. 3 reference character 350 (teaching on a communicator for distributing information to disparate devices);
a memory configured to store information received by the communicator; and is taught in the Detailed Description in ¶ 0165, ¶ 0087 and in the Figures at fig. 3 reference character 340 (teaching on a memory storing allergen information, device location information, and physical sign information (here the physical sign information can also be received via a manual entry from the user to signal to the device that a user needs allergy information in addition to detecting a physical sign i.e. sneezing));
a controller configured to receive, from a device for acquiring allergy information, position information, allergen information, and abnormality information through the communicator is taught in the Detailed Description in ¶ 0126-128 and in the Figures at fig. 3 reference character 350 (teaching on a server receiving information related to the physical sign input, said information containing the physical sign information, geographic location, and allergy information from a first device);
wherein the position information represents information about a position of the device is taught in the Detailed Description in ¶ 0037, ¶ 0068, ¶ 0095 and in the Figures at fig. 3 reference character 320 (teaching on a GPS geographic location component of the device to provide location);
the allergen information represents information about allergens in an environment where the device is located is taught in the Detailed Description in ¶ 0073-76, ¶ 0037 in the Figures at fig. 3 reference characters 312 and 320, and in fig. 4 (teaching on an allergen detector device that receives allergen information from the surrounding environment for analysis);
the physical sign information represents information about a physical sign of a user of the device is taught in the Detailed Description in ¶ 0076 and ¶ 0159 (teaching on a physical sign detection (here of a sneeze indicating an allergy) to detect physical sign information from the device user);
the abnormality information informs that the physical sign information meets an abnormality determination condition, and is taught in the Detailed Description in ¶ 0147, ¶ 0076, ¶ 0161 and in the Figures at fig. 3 reference character 330 (teaching on when the physical sign input is received from the user, the system's inference component indicates that an abnormal determination alert condition has been met);
the position information, the allergen information, and the abnormality information are sent from the device when it is determined that the physical sign information meets the abnormality determination condition is taught in the Detailed Description in ¶ 0126-128 and in the Figures at fig. 3 reference character 350 (teaching on when the physical sign input is received (i.e. the abnormality determination is met), sending the information related to the physical sign input, said information containing the physical sign information, geographic location, and allergy information);
forward the received position information, allergen information, and abnormality information to other corresponding devices through the communicator is taught in the Detailed Description in ¶ 0126-128, ¶ 0153, ¶ 0090 and in the Figures at fig. 3 reference character 350 (teaching on multiple system configurations, including a cloud based system where allergen data and models can be shared across multiple devices for acquiring allergy information);
obtain local historical records of the position information, allergen information, and abnormality information of a plurality of local devices is taught in the Detailed Description in ¶ 0126-128, ¶ 0153, ¶ 0090 and in the Figures at fig. 3 reference character 350 (teaching on sharing historical allergen data and models across multiple devices for acquiring allergy information);
obtain local allergen information through the communicator is taught in the Detailed Description in ¶ 0164, ¶ 0037, ¶ 0059, and ¶ 0064 (teaching on the server obtaining local allergen information via a matched hash);
determine whether the local allergen information matches the allergen information in the local historical records; and is taught in the Detailed Description in ¶ 0164, ¶ 0037, ¶ 0059, and ¶ 0064 (teaching on receiving prompt information from the server (here hashes are used to index and retrieve items in the central database) wherein the prompt information includes matching condition and allergen data from historical events); -AND-
when the local allergen information matches the allergen information in the local historical records, transmit prompt information to one or more of the other corresponding devices through the communicator is taught in the Detailed Description in ¶ 0092-94 (teaching on after the local system determining if the sample hash matches the local library then, upon that determination, sending the information to a remote server for further analysis and contribution to a central database).
Amin fails to teach the following limitations of claim 7; Hirano, however, does teach:
wherein a situation in which the local allergen information matches the allergen information in the local historical records refers to that between the local allergen information and the allergen information in the local historical records is taught in the Detailed Description in ¶ 0101-104 and in the Figures at fig. 10 reference characters S221, S223, and S225 (teaching on storing historical pollen (treated as synonymous to a type of allergen) data for a specific geographic location (treated as synonymous to local) and comparing historical data to current data to determine a seasonal state for the area);
names of allergen are the same and a difference between a current amount of allergen in the local allergen information and a historical amount of allergen in the allergen information in the local historical records is within a predetermined range of threshold, or that the names of allergen are the same and a current amount of allergen in the local allergen information is greater than or equal to a historical amount of allergen in the allergen information in the local historical records is taught in the Detailed Description in ¶ 0101-104 and in the Figures at fig. 10 reference characters S221, S223, and S225 (teaching on determining that the difference between the historical pollen count data (here referenced to Foff) for the geographic area (treated as synonymous to local) and the current day measurement (here referenced to Fn) is within a threshold difference, wherein the allergen name of "pollen" is necessarily the same for the two measurements).
One having ordinary skill in the art at the time the invention was filed would combine the local allergen detection device of Amin with the historical comparison of local allergen concentrations of Hirano with the motivation of “providing information on a macroscopic change of a base line of the amount of scattering pollens or regional distributions of base line states rather than a temporary amount of scattering pollens at a given timing” (Hirano in the Background in ¶ 0010).
As per claim 9, the combination of Amin and Hirano teach on all of the limitations of claim 7. Amin also teaches the following:
the server according to claim 7, wherein obtaining the local allergen information through the communicator comprises at least one of: obtaining local allergen information from a disease prevention center, obtaining local allergen information from an environment monitoring center; or obtaining detected allergen information from the plurality of local devices is taught in the Detailed Description in ¶ 0126-128, ¶ 0153, ¶ 0090 and in the Figures at fig. 3 reference character 350 (teaching on multiple system configurations, including a cloud based system where allergen data and models can be collected and shared across multiple devices for acquiring allergy information for a single location).
As per claim 10, the combination of Amin and Hirano teach on all of the limitations of claim 7. Amin also teaches the following:
the server according to claim 7, wherein said controller is further configured to: obtain remote historical records of position information, allergen information and abnormality information of a plurality of remote devices is taught in the Detailed Description in ¶ 0126-128, ¶ 0153, ¶ 0090 and in the Figures at fig. 3 reference character 350 (teaching on multiple system configurations, including a cloud based system where allergen data and models can be shared across multiple devices for acquiring allergy information);
when the local allergen information does not match the allergen information in the local historical records is taught in the Detailed Description in ¶ 0092-94 (teaching on comparing the allergen sample hash to the local library);
determine whether the local allergen information matches the allergen information in the remote historical records; and is taught in the Detailed Description in ¶ 0092-94 (teaching on the local system determining if the sample hash matches a hash within the local library); -AND-
when the local allergen information matches the allergen information in the remote historical records, transmit prompt information to the one or more of the other corresponding devices through the communicator is taught in the Detailed Description in ¶ 0092-94 (teaching on after the local system determining if the sample hash matches the local library then, upon that determination, sending the information to a remote server for further analysis and contribution to a central database).

As per claim 11, Amin teaches on the following limitations:
a method for processing allergy information, comprising is taught in the Detailed Description in ¶ 0073, ¶ 0037, ¶ 0092-94 and in the Figures at fig. 3 (teaching on a system for acquiring and analyzing allergy information from a specific location);
receiving, by a controller of a server for processing allergy information, position information, allergen information, and abnormality information is taught in the Detailed Description in ¶ 0126-128 and in the Figures at fig. 3 reference character 350 (teaching on a server receiving information related to the physical sign input, said information containing the physical sign information, geographic location, and allergy information from a first device);
from a device for acquiring allergy information through a communicator is taught in the Detailed Description in ¶ 0073, ¶ 0037, ¶ 0091, ¶ 0046, ¶ 0088, in the Figures at fig. 3 reference character 310, and 350 (teaching on a device with a server for acquiring and processing allergy information from a specific location with a communicator for distributing information to disparate devices);
wherein the position information represents information about a position of the device is taught in the Detailed Description in ¶ 0037, ¶ 0068, ¶ 0095 and in the Figures at fig. 3 reference character 320 (teaching on a GPS geographic location component of the device to provide location);
the allergen information represents information about allergens in an environment where the device is located is taught in the Detailed Description in ¶ 0073-76, ¶ 0037 in the Figures at fig. 3 reference characters 312 and 320, and in fig. 4 (teaching on an allergen detector device that receives allergen information from the surrounding environment for analysis);
the physical sign information represents information about a physical sign of a user of the device is taught in the Detailed Description in ¶ 0076 and ¶ 0159 (teaching on a physical sign detection (here of a sneeze indicating an allergy) to detect physical sign information from the device user);
the abnormality information informs that the physical sign information meets an abnormality determination condition, and is taught in the Detailed Description in ¶ 0147, ¶ 0076, ¶ 0161 and in the Figures at fig. 3 reference character 330 (teaching on when the physical sign input is received from the user, the system's inference component indicates that an abnormal determination alert condition has been met);
the position information, the allergen information, and the abnormality information are sent from the device when it is determined that the physical sign information meets the abnormality determination condition is taught in the Detailed Description in ¶ 0126-128 and in the Figures at fig. 3 reference character 350 (teaching on when the physical sign input is received (i.e. the abnormality determination is met), sending the information related to the physical sign input, said information containing the physical sign information, geographic location, and allergy information);
forwarding the received position information, allergen information, and abnormality information to other corresponding devices through the communicator is taught in the Detailed Description in ¶ 0126-128, ¶ 0153, ¶ 0090 and in the Figures at fig. 3 reference character 350 (teaching on multiple system configurations, including a cloud based system where allergen data and models can be shared across multiple devices for acquiring allergy information);
obtaining, by the controller, local historical records of the position information, allergen information, and abnormality information of a plurality of local devices is taught in the Detailed Description in ¶ 0126-128, ¶ 0153, ¶ 0090 and in the Figures at fig. 3 reference character 350 (teaching on sharing historical allergen data and models across multiple devices for acquiring allergy information);
obtaining, by the controller, local allergen information through the communicator is taught in the Detailed Description in ¶ 0164, ¶ 0037, ¶ 0059, and ¶ 0064 (teaching on the server obtaining local allergen information via a matched hash);
determining, by the controller, whether the local allergen information matches the allergen information in the local historical records; and is taught in the Detailed Description in ¶ 0164, ¶ 0037, ¶ 0059, and ¶ 0064 (teaching on receiving prompt information from the server (here hashes are used to index and retrieve items in the central database) wherein the prompt information includes matching condition and allergen data from historical events); -AND-
in a case where the local allergen information matches the allergen information in the local historical records, transmitting prompt information to one or more of the other corresponding devices by the controller through the communicator is taught in the Detailed Description in ¶ 0092-94 (teaching on after the local system determining if the sample hash matches the local library then, upon that determination, sending the information to a remote server for further analysis and contribution to a central database).
Amin fails to teach the following limitations of claim 11; Hirano, however, does teach:
wherein a situation in which the local allergen information matches the allergen information in the local historical records refers to that between the local allergen information and the allergen information in the local historical records is taught in the Detailed Description in ¶ 0101-104 and in the Figures at fig. 10 reference characters S221, S223, and S225 (teaching on storing historical pollen (treated as synonymous to a type of allergen) data for a specific geographic location (treated as synonymous to local) and comparing historical data to current data to determine a seasonal state for the area); -AND-
names of the allergen are the same and a difference between a current amount of allergen in the local allergen information and a historical amount of allergen in the allergen information it the local historical records is within a predetermined range of threshold, or that the names of allergen are the same and a current amount of allergen in the local allergen is greater than or equal to a historical amount of allergen in the allergen information in the local historical records is taught in the Detailed Description in ¶ 0101-104 and in the Figures at fig. 10 reference characters S221, S223, and S225 (teaching on determining that the difference between the historical pollen count data (here referenced to Foff) for the geographic area (treated as synonymous to local) and the current day measurement (here referenced to Fn) is within a threshold difference, wherein the allergen name of "pollen" is necessarily the same for the two measurements).
One having ordinary skill in the art at the time the invention was filed would combine the local allergen detection device of Amin with the historical comparison of local allergen concentrations of Hirano with the motivation of “providing information on a macroscopic change of a base line of the amount of scattering pollens or regional distributions of base line states rather than a temporary amount of scattering pollens at a given timing” (Hirano in the Background in ¶ 0010).
As per claim 13, the combination of Amin and Hirano teach on all of the limitations of claim 11. Amin also teaches the following:
the method according to claim 11, wherein obtaining, by the controller, the local allergen information through the communicator comprises at least one of: obtaining local allergen information from a disease prevention center, obtaining local allergen information from an environment monitoring center; or obtaining detected allergen information from the plurality of local devices is taught in the Detailed Description in ¶ 0126-128, ¶ 0153, ¶ 0090 and in the Figures at fig. 3 reference character 350 (teaching on multiple system configurations, including a cloud based system where allergen data and models can be collected and shared across multiple devices for acquiring allergy information for a single location).
As per claim 14, the combination of Amin and Hirano teach on all of the limitations of claim 11. Amin also teaches the following:
the method according to claim 11, wherein the method further comprises: obtaining remote historical records of position information, allergen information and abnormality information of a plurality of remote devices by the controller is taught in the Detailed Description in ¶ 0126-128, ¶ 0153, ¶ 0090 and in the Figures at fig. 3 reference character 350 (teaching on multiple system configurations, including a cloud based system where allergen data and models can be collected and shared across multiple devices for acquiring allergy information for a single location);
when the local allergen information does not match the allergen information in the local historical records, determining whether the local allergen information matches the allergen information in the remote historical records by the controller; and is taught in the Detailed Description ¶ 0142, ¶ 0030, ¶ 0057, ¶ 0153 and ¶ 0147 (teaching on the system recognizing new hashes/entries for the system wherein the system can control/update models on the local device); -AND-
in a case where the local allergen information matches the allergen information in the remote historical records, transmitting prompt information to the one or more of the other corresponding devices by the controller through the communicator is taught in the Detailed Description in ¶ 0030, ¶ 0056, ¶ 0095, ¶ 0126-128, and ¶ 0141-142 (teaching on, once determining that the hash does not have a local match, receiving information about the source from the remote server to store on the local device). 

Response to Arguments
Applicant’s arguments, filed 17 March 2022 with respect to 35 USC § 103 have been have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Hirano, as per the rejection above.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./ Examiner, Art Unit 3626


/EVANGELINE BARR/
Primary Examiner, Art Unit 3626